Edward Fox, plaintiff, brought this action against Walter Pasco, defendant, to recover damages for personal injuries resulting from a head-on collision between a truck owned and operated by defendant and an automobile owned by Allegheny County in which plaintiff was a passenger. The jury returned a verdict for defendant and plaintiff now appeals.
Plaintiff's sole argument is that the charge to which he took only a general exception, contained errors and omissions. This case is clearly ruled by Steele v. France, 363 Pa. 165,69 A.2d 368, and Voitasefski v. Pittsburgh Rwys. Co., 363 Pa. 220,69 A.2d 370, where we restated the well-established principle that under a general exception only basic and fundamental errors, ill be considered by this Court. Here, the learned trial judge carefully and completely summarized the evidence. His statement of the law was equally clear, correct and unbiased. Certainly *Page 231 
under a general exception, plaintiff may not complain that a charge as thorough and unprejudiced as this one failed to emphasize sufficiently his position.
Judgment affirmed.